                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                      Plaintiff,                                8:18CR298

        v.
                                                             FINAL ORDER
 WILLIAM J. HOMAN, JR.,                                     OF FORFEITURE

                      Defendant.



       This matter is before the Court on the government’s Motion for Final Order of
Forfeiture (Filing No. 47). The Court has reviewed the record in this case and finds as
follows:

       1.     On July 24, 2019, the Court entered a Preliminary Order of Forfeiture (Filing
No. 37) pursuant to 21 U.S.C. §§ 841(a)(1), (b)(1) and 853 and based upon defendant
William J. Homan, Jr. (“Homan”) pleading guilty to Count I of the Indictment (Filing
No. 1) and the Court accepting the stipulation of the parties to the forfeiture of $8,753 in
U.S. currency. Under the Preliminary Order of Forfeiture, Homan forfeited any interest
he had in $8,753 in United States currency taken from him on or about September 12, 2018,
to the government.

       2.     A Notice of Criminal Forfeiture was posted on an official internet
government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days,
beginning on July 25, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules
for Admiralty or Maritime Claims and Asset Forfeiture Actions.           A Declaration of
Publication was filed in this case on September 23, 2019 (Filing No. 46).
       3.      The government has advised the Court that no Petitions have been filed. A
review of the record confirms that assertion.

       4.      The government’s Motion for Final Order of Forfeiture should be granted.
Accordingly,

       IT IS ORDERED:
       1.      The government’s Motion for Final Order of Forfeiture (Filing No. 47) is
               granted.
       2.      All right, title and interest in and to the $8,753 in United States currency
               taken from Homan on or about September 12, 2018, held by any person or
               entity are forever barred and foreclosed.
       3.      The $8,753 in United States currency is forfeited to the government.
       4.      The government is directed to dispose of that currency in accordance with
               law.


       Dated this 25th day of September 2019.

                                                    BY THE COURT:



                                                    Robert F. Rossiter, Jr.
                                                    United States District Judge




                                                2
